                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 LAUDERDALE MICHELLE,                         :   Case No. 1:19-cv-324
                                              :
         Plaintiff,                           :   Judge Timothy S. Black
                                              :   Magistrate Judge Stephanie K. Bowman
 vs.                                          :
                                              :
 SMITH WENDELL, et al.,                       :
                                              :
         Defendants.                          :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4) AND
                 TERMINATING THIS CASE IN THIS COURT

        This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on May 9, 2019,

submitted a Report and Recommendation. (Doc. 4). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:

        1) This civil action is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B) for
           failure to state any claim, and for lack of subject matter jurisdiction.
        2) A certificate of appealability shall not issue with respect to any of the grounds
           for relief alleged in the petition because petitioner has not stated a “viable
           claim of the denial of a constitutional right,” nor are the issues presented
           “adequate to deserve encouragement to proceed further.” See Slack v.
           McDaniel, 529 U.S. 473, 475 (2000) (citing Barefoot v. Estelle, 463 U.S. 880,
           893 & n.4 (1983)); see also 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b);

        3) The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of this
           Order would not be taken in good faith and therefore Petitioner is denied leave
           to appeal in forma pauperis;

        4) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:        6/3/14                                          s/ Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge




                                              2
